DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are not persuasive.  Specifically, prior art of record Guidi et al. specifically discloses the use of high energy (i.e. high energy density) and high power (i.e. high rate) materials for the different cathode layers (see paragraphs [0025-0026]).  The cathode layers combine with adjacent anode layers 52A, 52B, 52C to form cells which may be considered either high-power or high-energy as shown in the annotated figure below (the boundaries of the cells may be selected arbitrarily similar to figure 4 of the instant specification which delimits the cells from within a single electrode). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
Claims 1, 10, 11, 13-15, 21-25, 27-33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Guidi et al. (US Pub 2003/0129485 of record) in view of Schiemann et al. (US Pub 2013/0089761 newly cited).
In regard to claims 1, 10, 11, 13-15, 21-25, 27-33 and 35, Guidi et al. teach a hybrid battery comprising: at least one first cathode electrode (a first sandwich electrode including multiple cathode active materials 36, 38, 40, one with higher energy density than the other and one with higher rate, i.e. a high power electrode material) comprising a first active material (such as lithium nickel oxide, lithium cobalt oxide, lithium manganese oxide or combination thereof - paragraphs [0025-0026]); 
at least one second cathode electrode (a second sandwich electrode of the same structure - each comprises a high-energy cathode active material layer and a high-power cathode active material layer disposed on each side of a first current collector 32, 34 i.e. both cathode electrodes are high energy and high-power electrodes) comprising a second active material (such as including the same material as the first cathode and a different material with higher or lower energy density); 
at least one first opposite anode electrode 52 positioned between the first electrode and the second electrode (which may be a silicon dominant lithium alloy, paragraph [0019]; see figures 3 and 4, which has a high-energy anode active material layer 76 and a high-power anode active material layer 84 of the same lithium silicon composition disposed on each side of a second current collector 72 in stacked or wound arrangement of electrodes - paragraphs [0030-0043]); 
a separator positioned between the at least one first electrode and the at least one first opposite electrode and between the at least one second electrode and the at least one first opposite electrode (paragraphs [0044]); and an electrolyte (paragraph [0045-0047]). 

    PNG
    media_image1.png
    550
    749
    media_image1.png
    Greyscale

In regard to the amendment, wherein one or more of the at least one first electrode (first cathode materials 36, 38), the at least one second electrode (second cathode material 40), the at least one first opposite electrode (anodes 52), and the separator are arranged such that the hybrid battery comprises a plurality of cells comprising at least two cells of different types, wherein the different types comprise at least one high-energy cell and at least one high-power cell (see annotated figure below, the composite cathodes may be considered part of either a high energy cell containing high energy density cathode material 40 opposite anode 52B, or high power cells with high rate cathode material 36 opposite anode 52A or 52C - paragraphs [0025-0037], figure 3).
A plurality of separators is not specifically disclosed by Guidi et al. However, Schiemann et al. teach a similar hybrid battery including both high energy cells units 1a 1b, 1c and high-power optimized cell units 2a, 2b, each cell containing cathodes 3 and anode 4 and the desirability to use multiple separators 5a, 5b, 5c to prevent short circuits between the cells and electrodes as required (see paragraphs [0066-0079], figure 1). 
Therefore, the use of multiple separators between adjacent electrodes in a stacked electrode assembly would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention as a separator must be in between each electrode in order to prevent short circuits as taught by Schiemann et al.  Additionally, duplication of parts, i.e. multiple separators or layers of separator material, are an obvious modification to the prior art depending on the required properties of the separator (see MPEP 2144.04 Part VI).
In regard to claim 36, Schiemann et al. teach at least one high-energy cell comprises an active material film that is thinner than a corresponding active material film of the at least one high-power cell (paragraphs [0017-0023]).



Claims 12, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guidi et al. and Schiemann et al. as applied to claim 10, 23 or 33, and further in view of Oh et al. (US Pub 2014/01065462 of record).
	Regarding claims 12, 26 and 34, Giudi et al teach the hybrid battery above which includes lithium metal oxides for the cathode but does not specifically disclose lithium nickel cobalt aluminum oxide or the capacity of the anode relative to the cathode.   However, Oh et al. teach a similar composite cathode for a hybrid battery including a silicon dominant anode and the desirability to use a combination of cathode materials including at least high energy density material such a lithium nickel cobalt aluminum oxide as such enables the increase in energy density provided by silicon based anodes while mitigating the swelling associated with a silicon anode, partly because silicon anode materials have an irreversible capacity loss that occurs during initial charging and discharging due to the formation of a solid electrolyte interface (see paragraphs [0039-0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to use a lithium nickel cobalt aluminum oxide cathode material and to have an increased initial anode capacity relative to the cathode in the hybrid battery of Giudi et al. as such enhances the electrochemical properties as taught by Oh et al. (and to accommodate for the loss of capacity i.e. lithium in the anode due to the formation of the solid electrolyte interface during cycling).  Additionally, the silicon material described by the prior art naturally has a higher capacity for lithium than the cathode materials described by the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723